Citation Nr: 1414001	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  12-01 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and adjustment disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Martin, Ashley


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1973. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), in Cheyenne, West Virginia. 

The Veteran appeared at an April 2012 Board videoconference hearing.  A transcript is of record.

The claim on appeal was previously characterized as a service connection claim for PTSD.  The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  A review of the claims file shows that the Veteran has also been diagnosed with adjustment disorder.  In light of the foregoing, the Veteran's claim has been recharacterized as shown on the title page.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for PTSD, which he attributes to his experiences as an air recovery specialist.  Specifically, the Veteran contends that he was involved in search and rescue missions in an open aircraft over the Pacific Ocean and South China Sea, which caused him to fear his life and the lives of other crewmembers.  Further development is needed before adjudicating the Veteran's service connection claim. 

The Veteran was afforded a VA examination in November 2010, where the examiner concluded that the Veteran does not meet the criteria for a PTSD diagnosis according to the DSM-IV.  An addendum medical opinion was obtained in February 2011, in which the examiner expounded upon the November 2010's conclusion and further found that the Veteran does not meet the criteria for a PTSD diagnosis because his stressor does not cause him to experience "intense fear, helplessness, or horror."  However, March 2009 VA treatment records reveal a diagnosis of PTSD.  Furthermore, December 2011 treatment records from the Cheyenne Vet Center diagnose the Veteran with PTSD according to the PCL-M (PTSD Check List-Military), Mississippi Scale for Combat Related PTSD, and Penn Inventory for PTSD.  The Board notes that the VA examiner did not have an opportunity to review all of these records.  Therefore, a new examination is necessary to clarify whether the Veteran meets the criteria for PTSD according to the DSM-IV.  The examiner should also provide an opinion as to whether a diagnosis of PTSD is related to the Veteran claimed stressor(s). 

Furthermore, the November 2010 VA examination report and February 2011 addendum medical opinion did not address all of the Veteran's psychiatric disorders.  Private treatment records reflect diagnoses of adjustment disorder.  In order to make an accurate assessment of the Veteran's entitlement to service connection, it is necessary to have a medical opinion based upon a thorough review of the record that determines whether any of the Veteran's acquired psychiatric disorders are related to his period of active service.  

Since the claims file is being returned, it should be updated to include VA treatment records compiled since April 2012.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and obtain the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for any acquired psychiatric disorder, to include PTSD, and adjustment disorder.  After obtaining the appropriate releases, those records not already associated with the claims folder should be obtained and associated with the claims folder. 

2. After completion of the above and after any records obtained have been associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of all current acquired psychiatric disorders.  The claims folder should be made available to the examiner for review.

The examiner should provide a diagnosis for each psychiatric disorder found.  If PTSD is diagnosed, the examiner must specifically opine as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's PTSD is related to any claimed stressors.  The requested opinion should take into consideration all relevant medical evidence, as well as the Veteran's own assertions. 

If the examiner determines that the clinical evidence does not support a diagnosis of PTSD, the examiner should list all diagnosed psychiatric disorders and specifically opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such psychiatric disorders originated in service or are otherwise attributable to the Veteran's military service.

3. Upon completion of the above, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC).  The Veteran should be given the opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


